Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10862172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 1-2, 8-9 objected to because of the following informalities:   
Re claim 1, it is recommended the second to last paragraph be amended: "sorting, by the first battery pack, [[the]] an identifier of the first battery pack and the identifiers of the one or more other battery packs to obtain [[the]] a sorted result;" to prevent potential antecedent basis issues. The claim may also be amended instead to introduce the elements earlier in the claim as appropriate. See also Response to Arguments below regarding further suggested amendments which may require adjustment of introduction of some of the elements.
Re claim 8, it is recommended the second to last paragraph be amended: "sort, by the first battery pack, [[the]] an identifier of the first battery pack and the identifiers of the one or more other battery packs to obtain [[the]] a sorted result;" to prevent potential antecedent basis issues. The claim may also be amended instead to introduce the elements earlier in the claim as appropriate.
Re claims 1 and 8, third to last paragraph, it is recommended the claims be amended to more accurate specify that "N is a positive integer greater than 2", or alternatively that "a number of the one or more other battery packs 
Re claims 2 and 9, second line, it is recommended the claims be amended to refer to: "[[an]] the identifier of the first battery pack" since the element is now introduced already in the independent claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"identifying module", "obtaining module", and "sorting module" in claims 8-14; presently interpreted as corresponding to one or more electronic processors, processing circuits/devices/hardware and equivalents thereof performing the recited control/processing functions as would be well understood by those skilled in the art (reference is made to Applicant's PGPUB, US2021/0028505, [0092-0093]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2016/0359329) in view of Ouchi (JP2011215029A; specific reference is made to attached English machine translation).
Re claim 1, Kim teaches a method for identifying a new master battery pack (see Kim: Figs. 2-3, 6-7), comprising: 
detecting, by a first battery pack (battery pack <P1> of battery packs <Pn>, see Kim: [0038], Fig.2), that a master battery pack is removed (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs including previous master, i.e. detected the removal of a battery pack; note the claim does not limit how/with what components detecting is performed); 
detecting, by the first battery pack, that a new battery pack is not connected to the battery cabinet within a time period after the master battery pack is removed (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs, i.e. including scenario where battery packs are only removed; note the claim does not limit manner of detection or if different operations are performed in response);
obtaining, by the first battery pack, identifiers of one or more other battery packs in their respective battery cabinets of the power cabinet through a communication bus (Kim: CAN bus, see Kim: [0038-0040], Figs. 2-3), wherein a number of the one or more other battery packs plus the first battery pack is N, wherein N is a positive integer (see Kim: [0038-0041], [0045-0046], Figs. 2-3 regarding N total battery packs, and master selection process including steps of obtaining other battery pack identifiers);
sorting, by the first battery pack, the identifier of the first battery pack and the identifiers of the one or more other battery packs to obtain the sorted result (see Kim: [0038-0041], [0045-0046], Figs. 2-3 regarding master selection process including steps of obtaining other battery pack identifiers, sorting/comparing the IDs); and
identifying, by the first battery pack, the new master battery pack and new slave battery packs from among the first battery pack and the one or more other battery packs according to the sorted result when the new battery pack is not connected to the battery cabinet within the time period (see Kim: [0040-0041], [0045-0046], Figs. 2-3 regarding each battery pack sending/receiving identifiers and sorting identifiers to determine highest priority identifier as the master battery pack and others as slave battery packs, including scenario where battery packs are only removed). See Kim: [0038-0041], [0045-0046], Fig. 2-3, 6-7.
Although Kim generally discloses electrical connections of batteries to the system (see Kim: [0038-0040], [0052], Figs. 2-3), thereby requiring some form of corresponding physical conductive connection, Kim does not explicitly discuss use of physical housing/cabinet for respectively holding the batteries (note the claims do not otherwise further specify structure of the cabinets though). Official Notice was previously taken and hereby made of record, however, that it is well-known in the art of multiple battery power systems to arrange multiple batteries such that they are held in respective battery cabinets of an overall power cabinet structure while connected to the electrical system, and it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include the respective battery cabinets of power cabinet from which the battery packs are being held/removed from for purposes of providing known means to physically hold and protect batteries during their use in intended application. See also Kang (US2013/0249475), previously cited, for example of such well-known structure. 
Although Kim generally discloses that each battery pack will detect removal and addition of battery packs to the system and generally exchange IDs for some time period for master selection process, Kim does not explicitly provide further suggestion that the first battery pack performs detection ensuring that a new battery pack is not connected to the battery cabinet within a time period after the master battery pack is removed, wherein the time period indicates a longest time that the power cabinet continues to operate in its current configuration after the master battery pack is removed; and subsequently identifying the new master battery pack after the time period has passed with no new battery pack being connected, as understood in light of Applicant's Specification. Ouchi, however, teaches that it is known in the art of multiple smart battery pack management systems with battery packs each automatically determining master and slave roles to have each battery receive other battery IDs, i.e. detecting what batteries are connected, for a set time period at the beginning of the master selection process to ensure that the IDs of any connected batteries have been received within a reasonable time period, and then selecting the master after the time period elapses (see Ouchi: [0019-0020], [0067-0071], Figs. 2, 6). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the teachings of Ouchi by having each battery pack including the first battery pack operate to detect new battery packs, i.e. by receiving battery pack IDs, for a set time period and then perform the master selection after the time period has elapsed for purposes of allowing the battery pack to ensure it has received all connected battery IDs even if the total number is unknown while preventing the system from waiting for an unreasonable amount of time (see Ouchi: [0019-0020], [0067-0069]). Note, it is generally advised also that the claim as currently drafted does not provide context for the sorted result, or specify if other operations performed under other conditions aside from no new battery pack connected in time period for example, as also discussed in the Objection above.
Re claim 2, Kim in view of Ouchi teaches the method according to claim 1, further comprising: obtaining, by the first battery pack, an identifier of the first battery pack after the first battery pack is connected to its battery cabinet of the power cabinet (see Kim: [0040-0041], [0045-0046], Fig. 2 regarding battery having its own identifier); and identifying, by the first battery pack, itself as the new master battery pack when, after the first battery pack is connected to its battery cabinet, the first battery pack does not receive identifiers of one or more other battery packs (see Kim: [0040-0041], [0045-0046], Fig. 2 regarding selection of master based on highest priority identifier, thereby resulting in the case that if no other battery IDs are received/present, the only battery having the highest priority and selected as master; see also similarly process of Ouchi: [0066-0072], Fig. 2 for selection which also results in designation of single battery as master if no other IDs are received).
Re claims 5-6, Kim in view of Ouchi teaches the method according to claim 1, wherein said sorting, by the first battery pack, the identifier of the first battery pack and the identifiers of each of the one or more other battery packs, comprises: sorting, by the first battery pack, all of the identifiers according to an ascending order of all of the identifiers to obtain the sorted result; or sorting, by the first battery pack, all of the identifiers according to a descending order of all of the identifiers to obtain the sorted result; wherein said identifying, by the first battery pack, the new master battery pack and the new slave battery packs among the first battery pack and the one or more other battery packs, comprises: identifying, by the first battery pack, a battery pack with a largest identifier as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result; or identifying, by the first battery pack, a battery pack with a smallest identifier as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result (see Kim: [0063-0066], Fig. 5 regarding sorting IDs in either ascending or descending order to decide highest priority and select master as battery with either smallest or largest ID, respectively).
Re claim 7, Kim in view of Ouchi teaches the method according to claim 1, wherein said identifying, by the first battery pack, the new master battery pack and the new slave battery packs according to the sorted result, comprises: identifying, by the first battery pack, a battery pack with a largest identifier excluding the removed master battery pack as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result; or identifying, by the first battery pack, a battery pack with a smallest identifier excluding the removed master battery pack as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result (see Kim: [0045-0046], [0063-0066], Fig. 5 regarding receiving IDs of remaining batteries for master selection after a battery is removed, i.e. excluding previous master if it was removed, and selecting master as battery with either smallest or largest ID).
Re claim 8, the claim recites a device in a first battery pack configured to perform essentially the same operations using the same components as recited in claim 1, and therefore is rejected by the same reasoning applied to claim 1 above. Additionally, Kim in view of Ouchi further discloses the associated "module", i.e. processor/control circuitry of battery pack (see interpretation under 35 USC 112(f) above) for performing the operations (see Kim: [0048], [0051-0052], Fig. 3 regarding BMS for each battery pack performing communication/detection of other battery packs and comparisons for master selection).
Re claims 9, 12-13, the further recited limitations essentially correspond to the limitations recited in claims 2, 5-6 and are therefore rejected by the same reasoning applied above. See discussion of claim 8 regarding disclosure of corresponding modules/control circuitry performing the operations.
Re claim 14, Kim in view of Ouchi teaches the device according to claim 8, wherein the identifying module is further configured to detect that the new master battery pack is removed from the battery cabinet of the new master battery pack (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs including a previously designated master, i.e. detecting the removal of a battery pack), detect that another new battery pack is connected to one of the battery cabinets within the time period after the new master battery pack is removed (see Kim: [0045], Figs. 2-3; Ouchi: [0019-0020], [0067-0071], Figs. 2, 6, and discussion of claim 1 above regarding detecting/receiving IDs of other battery packs including any added battery packs for a time period during master selection process after batteries are added/removed), and obtain an identifier of the another new battery pack, wherein the sorting module is further configured to sort all of the identifiers including the identifier of the another new battery pack to obtain another sorted result, and wherein the identifying module is further configured to identify another new master battery pack and other new slave battery packs among all of the battery packs including the another new battery pack according to the another sorted result (see Kim: [0040-0041], [0045-0046], Figs. 2-3 regarding all connected batteries exchanging IDs and comparing/sorting to select new master whenever a battery pack is added or removed).

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ouchi, as applied respectively above, further in view of Gothoskar (US2016/0254684).
Re claim 3, Kim in view of Ouchi teaches the method according to claim 1, and generally that detection of battery pack removals including the master battery is performed and subsequently triggers master selection (see Kim: [0045]) and communication between battery packs being via a communication bus (CAN bus, see Kim: [0040-0041], Figs. 2-3), but does not explicitly discuss detecting master removal based on a broadcast message sent by the master. Gothoskar, however, teaches that it is known in the art of battery systems with automatic master slave selection for batteries to detect/be notified of master removal based on a broadcast message sent by the master battery pack (see Gothoskar: [0024] regarding master communicating to other network/other units that the master is leaving to allow for selection of new master). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim in view of Ouchi to further incorporate the teachings of Gothoskar by including operation for master to broadcast message allowing other batteries to detect master is being removed for purposes of providing equivalent technique for detecting master removal requiring selection of new master or to improve speed/smoothness of electing a new master (see Gothoskar: [0024]).
Re claim 10, the further recited limitations essentially correspond to the limitations recited in claim 3 and are therefore rejected by the same reasoning applied above.

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
Regarding arguments against claim 1, Applicant's argument is unpersuasive and appears to both misinterpret the current claim language of claim 1 as well as mischaracterize Applicant's own invention. Applicant appears to state that the current claim recitation requires "the first battery pack"/a single battery pack determines the master and slave battery packs for the whole system and that this therefore is not taught by Kim which requires every/each battery pack to determine the master and slave battery packs of the system. First, the argument is unpersuasive because under broadest reasonable interpretation because having each battery pack perform the same master determination process thereby includes one of the battery packs/first battery pack performing the master determination process, and the claim recitation does not otherwise forbid the other battery packs from performing the same master determination process or require them to identify master/slaves by a different method or somehow using the results of the first battery pack's process. Second, the argument also seems to mischaracterize Applicant's own invention, which does not appear to anywhere suggest that the first battery pack is sending master/slave assignments to the other battery packs after the master determination process, and Applicant's corresponding PGPUB (US2021/0028505): [0058], [0063] appears to describe the master determination process as being performed by the "ith first battery pack", i.e. it is performed by every one of the N battery packs, the term "first battery packs" appearing to merely be used to distinguish from an incoming newly connected "second battery pack". The system of Kim in view of Ouchi would therefore appear to teach the currently recited claim limitations. The same reasoning similarly applies to independent claim 8 which recites a device performing essentially the same operations.
It is recommended that Applicant potentially consider reciting details of the two different master selection processes that are performed when a new battery is not connected in the time period and when the new battery is connected in the time period, as discussed in Applicant's PGPUB (US2021/0028505): [0073], with the further context described in [0062-0072]. Applicant may consider explicit recitation of process to initially obtain and sort the identifiers of connected battery packs for a first sorted result to identify master/slave battery packs, followed by detection of removal of master battery pack, followed by condition that when detected no new battery pack is connected in the time period to identify new master/slaves using the first sorted result, and condition that when detected a new battery pack is connected in the time period to obtain ID of the new battery pack, sort with the IDs of the other battery packs to obtain a second/new sorted result, and identify new master/slaves using the second/new sorted result. Recitation of the two different processes for determining master/slaves dependent on whether the new battery pack is connected in the time period in this manner would potentially distinguish from the current cited prior art which generally discloses use of timers/timeouts in the master/slave identification process as previously discussed. Applicant may contact the Examiner to discuss possible amendments or the office action as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836